PER CURIAM.
This is an appeal from a postconviction motion which the trial court summarily denied as successive. Although the trial court erred in ruling the appellant’s motion was successive, see Edwards v. State, 796 So.2d 569, 570 (Fla. 1st DCA 2001), we affirm the trial court’s summary denial because the appellant’s claim, which is that his habitual offender sentence is illegal because one of the prior convictions used to habitualize him was for possessing cocaine, is without merit. See Woods v. State, 807 So.2d 727, 729 (Fla. 1st DCA 2002). See also § 775.084(l)(a)(3), Fla. Stat. (1999).
AFFIRMED.
BOOTH, BENTON, and POLSTON, JJ., concur.